Case 1:19-cr-10080-NIMG Decuimnents99e Filed 02/90/21 Page los

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv. Criminal No.: 19-10080-NMG

GREGORY COLBURN, et al.,

Defendants

mee ee Ne ee ee ee eee” ee”

JOINT MOTION TO UTILIZE JUROR QUESTIONNAIRE AND CONTINUE
DEADLINE REGARDING VOIR DIRE

Consistent with the operative scheduling order, the parties respectfully submit this proposal
regarding voir dire in connection with the jury selection process.

The government and the defendants respectfully submit this joint motion to utilize a
questionnaire to assist in empaneling the jury for trial. Due to the unique nature of this case, and
the wide media attention it has garnered, the parties agree that use of a written questionnaire is
appropriate. Other sessions of this Court have approved the use of such a questionnaire in similar
circumstances. See, e.g., United States v. Bulger, 99-CR-10371, Dkt. 886, 894; United States v.
Correia, 18-CR-10364, Dkt. 193-95.

The parties are conferring regarding the substance of a limited juror questionnaire and
respectfully propose to submit as much of a joint proposed questionnaire as they have been able
to agree upon, along with any supplemental requests of each party, to the Court by August 16,
2021. In addition, all parties reserve the right to propose additional questions and follow-up
questions during the jury selection process, and to submit individual voir dire requests should the

Court deny the parties’ joint proposal. 7
Mactan: allowed Amb rhe poitei. thll Anbmw® Ae |

Ging, 12, 2621. | Mi Ggilen DSDT 0 8 /o4/202/
